FILED IN
              1st COURT OF APPEALS
                  HOUSTON, TEXAS
             12/18/2015 11:21:31 AM
              CHRISTOPHER A. PRINE
APPENDIX A            Clerk
                                                     Cause No. C-1-CV-14-010087                                                 ~ / L E DF O R R " C Q R C
STATE O F TEXAS
FOR T H E PROTECTION O F

Camille Latour.
Applicant

vs.



Daniel Stioemaker.                                                                                                   TRAVIS COUNTY, TEXAS
Respondent     (DOB:                         05/12/70)
                                                                             PROTECTIVE ORDER                                                                                                                9
                                                                                                                                                                                                             6
            O n *hi8 d a y                 ame    to b e heard        this Application          for a Protective Order,                      pursuant             to a n d in
accordance                  with:
            [ « ^               Chapter 7 Aofthe T e x a s C o d e ofCriminal Procedure, or
            [       ]           Chapter 8 5 o fthe T e x a s Family Code.


                                                                 I.            APPEARANCES
            Applicant appeared in person and through the State's attorney and announced ready.                                                                             ,
            [ v } ^             R e s p o n d e n t appeared in person and b y and through counsel (                                                     f ^        j t f ^ f f ^
  QiOCA.                                                                    ) and announced          ready.
            [       ]           R e s p o n d e n t appeared pro s ea n d a n n o u n c e d          ready.
            [       ]           R e s p o n d e n t failed t o appear, although duly served with citation and notice.


                                                                      II.          FINDINGS
            T h e C o u r t , h a v i n g c o n s i d e r e d a l l pleadings a n d h e a r d t h ee v i d e n c e a n d a r g u m e n t o f c o u n s e l ,
finds that all n e c e s s a r y prerequisites o f t h e l a wh a v e been legally satisfied pursuant t o Title I V ,o f t h e
T e x a s F a m i l y C o d e a n d that the C o u r t h a s jurisdiction over the parties and subject matter o f this c a u se.
             [      ]           T h e making o fa record o ftestimony w a s waived.
             {y/\ r e c o r d o f t e s t i m o n y w a s m a d e .
            T h e C o u r t finds that a protective order is in t h e best interest o f t h e Applicant,                                                            t h efamily o r
h o u s e h o l d , a n d t h e C o u r t further finds that:
             [      ]           T h e parties h a v e agreed t o the following protective orders.
             [      ]               F a m i l y V i o l e n c e h a s occurred a n d is likely t o occur in the future.
             [      ]               R e s p o n d e n t c a u s e d serious bodily injury t o the Applicant o r a m e m b e r o f the                                     Applicant's
family o r household.
                [   ]               Respondent w a st h e subject               o f t w o or m o r e previous protective                              orders rendered to
protect the Applicant after a finding b y the Court that t h eRespondent committed family violence a n d is
likely t o c o m m i t family violence in the future.
                [       ]           T h e r e w a s a previous protective order, which h a s expired, and t h eR e s p o n d e n t                                               violated
t h e p r e v i o u s p r o t e c t i v e o r d e r b y c o m m i t t i n g a n a c tp r o h i b i t e d b y t h e o r d e r w h i l e it w a s i n e f f e c t .
                [       ]     . R e a s o n a b l e grounds exist t o believe Applicant has been the victim o f a sexual assault.
                [,/f                R e a s o n a b l e grounds exist t o believe Applicant has been the victim o f stalking.


                                                                       III.          ORDERS
                T h e R e s p o n d e n t is O R D E R E D , D I R E C T E D a n d C O M M A N D E D :
                 (A)                T orefrain from committing acts of family violence against the Applicant o r a n y m e m b e r o f
 the Applicant's                    family o r household (including            acts intended t o result in physical h a r m , bodily                                           injury,
 assault o r s e x u a l assault, o r threats r e a s o n a b l y placing a m e m b e r in fear o f physical h a r m , bodily injury,
 assault o r sexual assault), and not t o u s e a n y force that would cause injury t othe Applicant.
                 (B)                Not t ocommunicate nor attempt t ocommunicate with the Applicant o ra n y m e m b e r o f the
 Applicant's family o r household ina threatening o r harassing manner.                                                    1 D a n a D e B e a u v o i r , C o u n t y CleiK, T r a v i s C o u n t y ,
                                                                                                                           T e x a s , d o h e r e b y certify t i a t Ihis is a t m e a n d
                                                                                                                           c o r o d c o p y a s s a m e a p p e a r s of record m m y o m c e .         —
                                                                                                                           W i t n e s s m y h a n d a n d s e a l o f office o n               l^'ll'l^
                     [ w f ^     T h e Court finds that g o o d cause exists t oorder R e s p o n d e n t not t o c o m m u n i c a t e
                                 with Applicant.in             a n y m a n n e r w h a t s o e v e r e x c e p t t h r o u g h a t t o r n e y s a n d it i ss o
                                 ordered.                            " H - t                                 ^^\            (G)             Respondent is ordered t op a y t h e s u m                             of^*ec!5o/$296.00                  (money order only) t o t h e

Clerk o fthis Court, said s u m being t h ecosts o fservjpefthe actual costs o fcourt, t h e costs incurred b y t h e

clerk b u t n o tpaid b y Applicant, a n da l l other^fdes, c h a r g e s o re x p e n s e s incurred i n c o n n e c t i o n w i t h t h e

protective order.                 S a i d s u m i s o r d e r e d t^Aiepaid          by                                                                                             at the

T r a v i s C o u n t y C o u r t h o u s e , C o u n j y ^ e r k Civil Division, 2 " " Floor, R m .2 2 2 , P .O .B o x1 4 9 3 2 5 , Austin,

T e x a s 7 8 7 1 4 - 9 3 2 5 , f o r whic[jJ«sfexecution l i e .

            (H)             R e s p o n d e n t i s o r d e r e d t o p a y n o m i n a l a t t o r n e y ' s f e e s i n t h e a m o u n t o f $ 3 0 0 . 0 0 (money

order
   - dniy)
        , , b y, .                                                                                                   t ot h e Travis,£o«nt7-Attom«iigOffice,

Protective O r d e r D i v i s i p r t ^ O . B o x 1748, Austin, T ^ c ^ t & > ^ 7 6 7 , for>^^^Cf^1etexecution lie.

            ( l ) V , . _ f i * l p o n d e n t i sordered t oenter, m e e t attendance r e q u i p ^ m e m ^ p a y costs a n d c o m p l e t e

t h ^                       - w e e k D o m e s t i c V i o l ^ c e V r e v e n t i o n P r o g r a m ( D V ^ ) a tt h e Aystin S t r e s s Clinic,                                     5555

N. Lfemar Blvd., Ste. L I 2 3 , Austin,/Texas, (512/326-1717).                                               R e ^ o n d e n t i so r d e r e d t oe n t e r t h e p r o g r a m

n o Icfter t h a n                                       /                     L                         /                      a n d t ocimplete t h eprogram b y

                                                                                                         Respondent            is ordereU            t o comply               with a n y

recorfcmendation/referral                      f o r / additional             o r \/ c o u n s e l i n g                within             sevCTi                  ( 7 ) days                of        t h e

reconvnendation                   being m a a e a n dordered to\compla e n d a t i o n / r e f e r r a l              f o r achditional o r

alternajfe c o u n s e l i n g y^ithin s e v e n ( 7 ) d a y s o f t h e r e c o m m e n d e i t i o n being m a d e a n d o r d e r e d t o c o m p l e t e

the program a sr a M m m e n d e d .                         R e s p o n d e n t i s o r d e r e d t o signNa w p i v e r f o r r e l e a s e o f i n f o r m a t i o n                   upon

registrtation s o that t h e T r a v i s C o u n t y A t t o r n e y ' s Office m a y monitoi^^is/her participation i nt h e p r o g r a m .

                (L)          T h eApplicant              a n d Respondent                 will    n o t willfully         n o r intentionally             damage,                 transfer,

encumber,             o ro t h e r w i s e d i s p o s e o fa n y property o w n e d o rleased b y t h e parties except i n t h e o r d i n a r y

course       o f business.                T h eRespondent                 shall n o tharm, cause                    harm to come              to, o rremove from t h e

 p o s s e s s i o n o fApplicant o ra n y m e m b e r o fApplicant's f a m i l y o rh o u s e h o l d a n y pets o w n e d b yo r i n t h e

 p o s s e s s i o n o fA p p l i c a n t o ra n y m e m b e r o f Applicant's f a m i l y o r h o u s e h o l d .
                                                                                                                                      I D a n a D e B e a u v o i r , C ' ^ n t y Cleris TraNns C a i n t y .


                                                                                                                                       Witn««rny h a n d a n d M a i of office o n
                                                                                                                                                          D a n a DeBeauvoir, County Cleik

                                                                                                                                                           By Deputy.
           (M)          A n y license t ocarry a concealed tiandgun issued t o Respondent under Section 411.177,

G o v e r n m e n t Code, istiereby         suspended.

           (N)




            (O)         R e s p o n d e n t is O R D E R E D t o transfer a n y firearms in tiis/her possession t o the Travis

C o u n t y S h e r i f f s Office located a tT h e R u i z Building, 5 5 5 5 Airport Blvd., Austin, T e x a s b y                   . .            _             _

 ^Q)AAjLOjvui               Q ? - 4 j c ^ l ^             at               SMWp.m.           Respondent             shall           keep           all t h e

firearms unloaoed           in the trunl^ o f his/her vehicle and u p o n arriving a t the Ruiz Building he/she                                            shall

provide the receptionist             with a c o p y o f this order a n d notify t h e m that h e / s h e is there t o turn i n their

firearms and/or a m m u n i t i o n . T h e Travis C o u n t y Sheriffs Office shall retrieve the firearms from the vehicle

and provide R e s p o n d e n t with a receipt for the firearms and/or ammunition.                 Respondent isO R D E R E D t o

provide a c o p y o f the receipt f r o m the Travis C o u n t y Sheriffs Office t o the Travis C o u n t y                                    Attorney's

Office, Protective Order Division by _

T h e Travis C o u n t y S h e r i f f s Office shall maintain the firearms in protective c u s t o d y for the duration o f this

order o runtil further order o fthis Court.




           T h i s Court also finds that this order:
           [Jj[^         h a s b e e n served o nR e s p o n d e n t i nopen court; o r
            [    ]       shall b e personally served upon Respondent in the s a m e m a n n e r a sa writ o f injunction;
or
            [    ]       shall b e served o n R e s p o n d e n t b y registered o r certified mail i n a c c o r d a n c e with                            Rule
2 1 A, T e x a s R u l e s o fCivil P r o c e d u r e .


            A P E R S O N WHO V I O L A T E S THIS O R D E R MAY B E P U N I S H E D F O R C O N T E M P T O F C O U R T
BY     A F I N E O F A S M U C H A S $500.00 O R B Y C O N F I N E M E N T IN J A I L F O R A S L O N G A S S I X
 MONTHS. O R B O T H .
            A        VIOLATION O F THIS O R D E R B Y COMMISSION                          O F AN A C T PROHIBITED B Y THIS
 O R D E R M A Y B E P U N I S H A B L E B Y A F I N E O F A S M U C H A S $4.000.00 O R B Y C O N F I N E M E N T IN
 J A I L F O R A S L O N G A S O N E Y E A R . O R B O T H . AN A C T T H A T R E S U L T S IN F A M I L Y V I O L E N C E O R
A    S T A L K I N G O F F E N S E MAY B E P R O S E C U T E D A S A S E P A R A T E M I S D E M E A N O R O R F E L O N Y
 OFFENSE.                IF T H E A C T          IS       PROSECUTED    AS A      SEPARATE         FELONY                  OFFENSE.                      IT       IS
 P U N I S H A B L E B Y C O N F I N E M E N T IN P R I S O N F O R A T L E A S T T W O Y E A R S .
            NO P E R S O N . I N C L U D I N G A P E R S O N W H O IS P R O T E C T E D B Y T H I S O R D E R . M A Y G I V E
 P E R M I S S I O N T O A N Y O N E T O I G N O R E O R V I O L A T E ANY P R O V I S I O N O F T H I S O R D E R .                               DURING
 THE    T I M E IN W H I C H T H I S O R D E R IS V A L I D . E V E R Y P R O V I S I O N O F T H I S O R D E R IS IN F U L L
 F O R C E AND E F F E C T U N L E S S A C O U R T C H A N G E S T H E O R D E R .
                                                                                                   I, D a n a D e B e a u v o i r , C o u n t y C t e r K T r a v i s C o u n t y ,
                                                                                                   T e x a s , (to h e r s b y certify tfiat Itiis is a t m e a n d
                                                                                                   coTCCt c o p y a s s a m e -iprwars o f r e c o r d in m y office.
            A R E S P O N D E N T O R D E R E D INTO C O U N S E L I N G O R INTO A B A T T E R E R ' S T R E A T M E N T
PROGRAM              S H A L L F I L E AN            AFFIDAVIT             WITH T H E C O U R T T H A T H E / S H E H A S                                     BEGUN                THE
P R O G R A M O R T H A T T H E P R O G R A M IS N O T A V A I L A B L E WITHIN A R E A S O N A B L E D I S T A N C E T O
T H E R E S P O N D E N T S R E S I D E N C E NO L A T E R T H A N 60 D A Y S A F T E R T H E P R O T E C T I V E O R D E R
IS S I G N E D        BY THE           JUDGE.             FURTHER.              NOT       L A T E R THAN T H E                   30™         DAY           BEFORE THE
EXPIRATION              OF THE PROTECTIVE ORDER. RESPONDENT SHALL FILE A STATEMENT                                                                                             THAT
HE/SHE COMPLETED THE PROGRAM.                                          AN A F F I D A V I T M U S T B E A C C O M P A N I E D                             BY A LETTER.
NOTICE. OR C E R T F I C A T E FROM THE PROGRAM OR C O U N S E L O R THAT VERIFIED COMPLETION
OF     THE       PROGRAM               OR       COUNSELING.                     FAILURE TO                SUBMIT THE                   AFFIDAVITS                      MAY            BE
P U N I S H E D F O R C O N T E M P T O F C O U R T B Y A F I N E IN T H E A M O U N T NOT T O E X C E E D $500.00 O R
B Y C O N F I N E M E N T IN J A I L F O R A T E R M N O T T O E X C E E D S I X M O N T H S . O R B O T H .

            IT IS U N L A W F U L             F O R A P E R S O N . O T H E R THAN A P E A C E O F F I C E R . AS DEFINED                                                             BY
S E C T I O N 1.07. P E N A L C O D E . A C T I V E L Y E N G A G E D IN E M P L O Y M E N T A S A S W O R N .                                                      FULL-TIME
PAID E M P L O Y E E O F A S T A T E A G E N C Y O R P O L I T I C A L S U B D I V I S I O N . W H O                                             IS S U B J E C T T O A
P R O T E C T I V E O R D E R T O P O S S E S S A F I R E A R M O R AMMUNITION.
            AS     P R O V I D E D IN T I T L E 18. U N I T E D S T A T E S C O D E . S E C T I O N 922 ( a ) m.                                      A RESPONDENT
S U B J E C T TO          THIS       ORDER. WHERE                     THE APPLICANT                     IS T H E        SPOUSE. FORMER                                 SPOUSE-
PARENT            OF      A     CHILD          OF      THE        RESPONDENT.                   OR       AN       INDIVIDUAL                  WITH             WHOM                THE
RESPONDENT                  COHABITATES                   OR       HAS       COHABITATED.                    IS    PROHIBITED                     FROM               SHIPPING.
T R A N S P O R T I N G . P O S S E S S I N G . O R R E C E I V I N G F I R E A R M S O R AMMUNITION W H I L E T H E O R D E R
IS IN E F F E C T .        T H I S I N C L U D E S F I R E A R M S O R AMMUNITION P O S S E S S E D O R R E C E I V E D P R I O R
TO      THE        ISSUANCE               OF      THIS         ORDER.               THE        POSSESSION.                  RECEIPT.                  SHIPMENT.                       OR
T R A N S P O R T A T I O N O F F I R E A R M S O R AMMUNITION W H I L E S U B J E C T T O T H I S O R D E R I S A
F E D E R A L O F F E N S E P U N I S H A B L E B Y UP T O T E N Y E A R S IMPRISONMENT.


             IT I SO R D E R E D , A D J U D G E D a n d D E C R E E D that t h e R e s p o n d e n t is O R D E R E D t o c o m p l y                                               with

t h e t e r m s o f t h e P r o t e c t i v e O r d e r a s stated a b o v e , a n d said o r d e r s shall r e m a i n i n full f o r c e a n d effect a s

t o t h e parties [»^or t h e t e r m o f f f / ^ y e a r s , a n d will e x p i r e a t m i d n i g h t o n

  { ' e J ^ A j L f j ^ ^                             ^ ^ ^ ^               •          •unless the Respondent is incarcerated o nthat date,
i n w h i c h c a s lee t h ee ^or dr e r s h a l l r e m a i n i n e f f e c t f o r o n e y e a r a f t e r t h e d a t e o f R e s p o n d e n t ' s r e l e a s e               from

incarceration,          -Hu                              A ii'^u^c^i inthe T e x a s C o d e o fCriminal P r o c e d u r e C h a p t e r                                7A|i



             This Order supersedes any Emergency Protective Order issued pursuant t o § 17.242 o fthe C o d e

of Criminal Procedure.


             S I G N E D this                  n / 7                day of




                                                                                 Presiding        Judge




                                                                                                                           I, D a n a D e B e a u v o i r , C o u n t y C l e r k , T r a v i s C o u n t y ,
                                                                                                                           T e r n , d o tiePRby certify fh^il W s is a t r u e a n d
                                                                                                                           correct c o p y c s s a r n s a p p e a r s o f record in m y office.
                                                                                                                           VVitnft.jBeauvoirj
                                                                                                                                              B y Deputy:
A P P R O V E D A S T O F O R M Aft




Applicant                                        Respondent
                                                 Address:

                                                 Phone:




H I L A R Y L. R I L E Y              24013404
LAUREN CISNEROS                       24077475
Assistant County Attorney                        Phone:          7      • Gjifi-                        Q<1                                                 FAMILY       CODE

                 TITLE     4. P R O T E C T I V E O R D E R S AND         FAMILY       VIOLENCE


         Sec.     71.0021.             DATING      VIOLENCE.             (a)     "Dating         violence"
means    an a c t , other             than    a defensive           measure       t o protect            oneself,
by    an actor      that:
                   (1)     i s committed against                    a victim       or applicant                f o ra
protective         order:
                              (A)      with    whom t h e a c t o r        has o r has had a                 dating
relationship;            or
                              (B)      because      o f t h e victim's            or      applicant's
marriage        t o or dating            relationship             with    an individual               with     whom
the    actor      i s o r has been             i n a dating         relationship           or         marriage;
and
                   (2)        i s intended         t o result        i n physical          harm,        bodily
injury,     assault,           or sexual         assault          or that       i s a threat            that
reasonably         places           t h e victim    or applicant               i n fear    o f       imminent
physical        harm,     bodily         injury,     assault,            o r sexual       assault.
          (b)      For purposes              o f this     title,         "dating       relationship"
means    a relationship                between      individuals            who have        o r have          had a
continuing         relationship               o f a romantic         or intimate           nature.             The
existence         o f such          a relationship           shall       be determined               based     on
consideration o f :
                   (1)        t h e length       o f t h e    relationship;
                   (2)        t h e nature       o f t h e relationship;                  and
                   (3)        t h e freguency        and type            o f interaction             between t h e
persons         involved       i n t h e relationship.
          (c)     A casual            acguaintanceship              or ordinary           fraternization
in    a business         or social            context     does      not constitute               a     "dating
relationship"            under        Subsection        ( b ) .
         Sec.     71.004.     FAMILY VIOLENCE.           "Family     violence"        means:
                  (1)    an a c t by a member        o f a family or         household
against      another      member    o f t h e family or household           that i s
intended        t o result i n physical        harm,    bodily     injury,    assault,          or
sexual     assault       or that    i s a threat that       reasonably       places     t h e
member     i n fear      o f imminent    physical      harm,   bodily       injury,
assault,        o r sexual    assault,      b u t does n o t include        defensive
measures        t o protect    oneself;
                  (2)     abuse,   as t h a t term     i s defined     by    Sections
2 6 1 . 0 0 1 (1) (C),   ( E ) ,(G), (H), ( I ) , (J), and          ( K ) ,b y a member         o f
a    family or household           toward    a child o f t h e family or         household;
or
                  (3)     dating   violence,      as t h a t term    i s defined       by
Section      71.0021.
         Sec.   81.001.   ENTITLEMENT      TO   PROTECTIVE   ORDER.    A    court
shall    render   a protective     order    as provided   by Section       85.001(b)
if the court      finds   that   family    violence   has occurred    and i s
likely    t o occur   i n the future.
         Sec.     85.001.         REQUIRED       F I N D I N G S AND    ORDERS.           (a)      At t h e
close     o f a hearing           on an application            f o ra protective                order,     t h e
court     shall      find     whether:
                   (1)      family     violence          has occurred;            and
                   (2)      family     violence          i s likely     t o occur        i n t h e future.
          (b)     I ft h e court        finds      that     family      violence         has       occurred
and    that     family      violence        i s likely      t o occur        i n t h e future, t h e
court:
                   (1)      shall     render     a protective           order       as provided            by
Section       85.022       applying     only     t o a person          found      t o have       committed
family       violence;        and
                   (2)      may    render      a protective        order        as provided           by
Section       85.021       applying     t o both         parties      that     i s i n t h e best
interest        o f t h e person       protected          by t h e order        o r member         o f t h e
family       o r household         o f t h e person        protected         by t h e order.
          (c)     A protective          order      that     requires         t h e f i r s t    applicant
to    do o r r e f r a i n from       doing     an a c t under         Section        85.022        shall
include       a finding       that     t h e f i r s t    applicant      has committed               family
violence        and i s l i k e l y    t o commit         family      violence        i n t h e future.
          (d)      I ft h e court       renders          a protective         order       f o ra     period
of    more    than       two years,     t h e court        must    include        i n t h e order          a
finding       described       by Section            85.025(a-1).
         Sec.      85.025.          DURATION       OF     P R O T E C T I V E ORDER.          (a)     Except         as
otherwise         provided         by this       section,        an order         under       this     subtitle
is     effective:
                   (1)      f o rt h e period           stated      i n t h e order,           n o t t o exceed
two    years;      or
                   (2)      i fa p e r i o d      i s not stated            i n t h e order,          until     t h e
second        anniversary          o f t h e date       t h e order        was     issued.
          (a-l)          The court        may    render      a protective order                  sufficient
to    protect      t h e applicant            and members o f t h e a p p l i c a n t ' s             family
or    household          that i s e f f e c t i v e f o ra period                t h a t exceeds       two
years    i ft h e c o u r t        finds t h a t t h e person              who i s t h e s u b j e c t        o f
the    protective           order:
                   (1)      caused        serious       bodily      injury        t o t h e applicant               or
a member        o f t h e applicant's             f a m i l y o r household;             or
                   (2)      was t h e s u b j e c t       o f two o r more              previous
protective         orders          rendered:
                             (A)     t o protect          t h e person       on whose behalf t h e
current        protective order               i s sought;        and
                             (B)     after       a f i n d i n g by t h e court           that t h e
subject        o f t h e protective             order:
                                      (i)       has committed             family violence;             and
                                      (ii)       i s likely       t o commit        family violence i n
the    future.
          (b)     A person          who     i s t h e subject          o f a protective order                  may
file    a motion          not earlier           than    t h e f i r s t    anniversary           o f t h e     date
on    which     t h e order        was rendered           requesting          that t h e court           review
the    protective order              and determine             whether        there      i s a       continuing
need    f o rt h e order.            A person          who   i s t h e subject           o f a protective
order    under      Subsection              (a-l) that i s e f f e c t i v e f o ra period                    that
exceeds        two years       may     file      a subsequent             motion    requesting           that
the    court      review      t h e protective order                and determine              whether
there    i s a continuing              need      f o rt h e order          not earlier           than t h e
first    anniversary           o f t h e date          on which        t h e court       rendered        an
order    on a previous              motion       by t h e person           under    this         subsection.
After    a hearing           on t h e motion,           i ft h e c o u r t       does    n o t make      a
finding        that there          i s no continuing             need      f o rt h e protective
order,     the protective                order          remains       i n effect        until     the date           the
order     expires under              this        section.          Evidence          of the      movant's
compliance        with      the protective                  o r d e r does n o t by          itself        support
a     finding    by      the court that                 t h e r e i s no       c o n t i n u i n g need   f o r the
protective        order.           I f the court finds                    t h e r e i s no c o n t i n u i n g
need     f o r the protective                order,         the court shall               order     that       the
protective         order        e x p i r e s on        a date      s e t by        the court.
          (c)     I f a person            who         i s the subject of a protective                          order
is     confined or         i m p r i s o n e d on        the date         the protective            order        would
expire     under         Subsection              (a) o r     (a-l),       or    i f the protective               order
would     expire not            later      than the           f i r s t   anniversary of the                date
the     person     i s released from confinement                               or    imprisonment,          the
period     f o r which          the order             i s effective            i s extended,        and     the
order     expires         on:
                   (1)      the      f i r s t     anniversary of the date                     the person            i s
released         from confinement                  or    imprisonment,               i f the person            was
sentenced        t o confinement                 or     imprisonment            f o r more     than       five
years;      or
                   (2)      the second                anniversary of the date                    the person           i s
released         from confinement                  or    imprisonment,               i f the person            was
sentenced         to confinement                 or     imprisonment            f o r five     years      or     less.
                                                             PENAL          CODE

                             TITLE        5.     OFFENSES AGAINST                           THE         PERSON

                                    CHAPTER 22.                 ASSAULTIVE                 OFFENSES

          Sec.     22.01.                ASSAULT.               (a)         A   person            commits              an     offense            i f
the     person:
                   (1)         intentionally,                      knowingly,                  or       recklessly                 causes
bodily     injury            to another,                including the                      person's               spouse;
                   (2)         intentionally                      or    knowingly                 threatens                 another             with
imminent         bodily        injury,             including the                      person's               spouse;               or
                   (3)         intentionally                      or    knowingly                 causes           physical
contact        with another                when the               person          knows           or        should            reasonably
believe        that the             other        w i l l     regard             the    contact               as    offensive                    or
provocative.
          (b)      An        offense           under         Subsection                (a)(1) is a                     Class           A
misdemeanor,             except           that the              offense           i s a        felony of                the         third
degree     i f the           offense           i s committed                    against:
                   (1)         a person              the        actor           knows        i s a public                    servant
while     the     public            servant          i s lawfully                 discharging                     an        o f f i c i a l
duty,     or     i n retaliation                   or      on     account             of     an     exercise                of      o f f i c i a l
power     or     performance               of      an      o f f i c i a l       duty        as     a public                 servant;
                   (2)         a person              whose         relationship to                           or    association
with     the     defendant               i s described                 by       Section           71.0021(b),                    71.003,
or    71.005,      Family            Code, i f :
                                   (A)     i t i s shown                on       the       t r i a l        of    the       offense             that
the     defendant            has     been p r e v i o u s l y convicted                                of    an    offense                 under
this     chapter.            Chapter           19,      or      Section           20.03,               20.04,          21.11,              or
25.11     against            a person            whose          r e l a t i o n s h i p to or                    association                    with
the     defendant            i s described                 by     Section             71.0021(b),                  71.003,                 or
71.005,        Family         Code;         or
                                   (B)     the       offense            i s committed                       by    intentionally,
knowingly,         or        recklessly impeding                            the       normal            breathing                 or
circulation             of    the        blood       of      the       person          by      applying                pressure                 to
the     person's         t h r o a t or          neck        or    by       blocking              the        person's              nose          or
mouth;
                        (3)         a person              who        contracts           with        government                   to       perform
a    service        i n a          f a c i l i t y    as        defined       by     Section              1.07(a) (14),                         Penal
Code,       or     Section              51.02(13)               or     (14), Family                 Code,       or         an        employee
of    that         person:
                                     (A)       while            the    person       or         employee             i s engaged                  i n
performing              a     service          within            the    scope        of        the       contract,                i f the
actor       knows           the     person           or    employee           i s authorized                    by         government
to    provide           the        service;                or
                                     (B)       i n retaliation                    f o r or          on    account               of        the
person's           or       employee's               performance              of     a     service             within             the         scope
of    the        contract;
                        (4)         a person              the        actor    knows            is a       security                   officer
while       the     officer              i s performing                 a    duty         as    a    security               officer;                 or
                        (5)         a person              the        actor    knows            i s emergency                    services
personnel           while           the       person            i s providing              emergency                 services.
            (b-1)             Notwithstanding                        Subsection            (b)(2),             an     offense               under
Subsection              (a)(1)           i s a       felony of              the    second            degree i f :
                        (1)         the       offense            i s committed                 against          a person                   whose
relationship                  to    or     association with                       the      defendant                 i s        described
by    Section           71.0021(b),                  71.003,           or    71.005,            Family              Code;
                        (2)         i t i s shown on                   the    t r i a l        of    the       offense               that        the
defendant           has           been p r e v i o u s l y convicted                       of       an    offense               under           this
chapter.           Chapter              19,    or     Section           20.03,            20.04,          or    21.11             against              a
person        whose           relationship                 to or        association with                        the             defendant
is    described               by    Section           71.0021(b),                 71.003,            or    71.005,                   Family
Code;        and
                        (3)         the       offense            i s committed                 by        intentionally,
knowingly,              or        recklessly impeding                        the     normal              breathing                   or
circulation                  of    the     blood          of     the    person            by    applying              pressure                  to
the    person's               throat          or     neck        or    by    blocking               the    person's                    nose       or
mouth.
             (c)        An        offense          under         Subsection               (a)(2)          or        (3)     i s a         Class            C
misdemeanor,                  except          that        the        offense       i s :
                        (1)         a    Class        A misdemeanor                  i f the             offense            i s        committed
under       Subsection                   (a)(3)       against           an    elderly               individual                    or
disabled            i n d i v i d u a l , as           those          terms        are    defined         by        Section
22.04;             or
                         (2)         a Class           B misdemeanor                    i f the      offense         i s        committed
by    a person            who        i s not       a    sports          participant against                         a person              the
actor        knows        i s a       sports           participant either:
                                     (A)        while           the    participant i s performing                                duties
or    responsibilities                      i n the             participant's capacity                         as    a        sports
participant;                    or
                                     (B)        i n retaliation                    f o r or     on    account            of      the
participant's                   performance                 of    a duty           or    r e s p o n s i b i l i t yw i t h i n           the
participant's                   capacity           as       a    sports participant.
             (d)        For      purposes              of       Subsection              (b), the        actor        i s        presumed
to    have         known        the    person            assaulted             was       a public         servant,               a
security            officer,           or       emergency              services           personnel            i f the               person
was    wearing            a distinctive                     uniform           or     badge      indicating the
person's            employment              as     a public             servant           or    status         as    a     security
officer        or        emergency              services               personnel.
             (e)        In this            section:
                         (1)         "Emergency                 services           personnel"            includes
firefighters,                   emergency medical                       services            personnel           as       defined              by
Section        773.003,               Health           and       Safety        Code,        emergency               room
personnel,               and     other          i n d i v i d u a l s who,              i n the      course         and         scope         of
employment               or     as    a volunteer,                    provide           services        for the            benefit
of    the     general            public          during           emergency s i t u a t i o n s .
                         (3)         "Security officer"                        means        a   commissioned                    security
officer        as        defined           by    Section              1702.002,           Occupations               Code,            or   a
noncommissioned                      security officer                    registered under                       Section
1702.221,               Occupations               Code.
                         (4)         "Sports           p a r t i c i p a n t " means            a person             who
participates                   i n any      official              capacity              with respect            to         an
interscholastic,                      intercollegiate,                        or     other      organized            amateur              or
professional                  athletic           competition                  and       includes        an     athlete,
referee,            umpire,           linesman,                 coach,        instructor, administrator,                                  or
staff        member.
             (f)        For      the       purposes              of    Subsections                ( b ) ( 2 ) ( A ) and          (b-
1) ( 2 ) :
                   (1)             a defendant        has   been p r e v i o u s l y convicted of                      an
offense         listed         i n those        subsections committed                 against a           person
whose     relationship                   to or associationwith                 the defendant             i s
described         by         Section 71.0021(b),                 71.003,     or    71.005,       Family            Code,
if the defendant                    was    adjudged       guilty        of the offense or entered                           a
plea    of guilty              or nolo contendere                 i n return       f o r a     grant      of
deferred         adjudication,                regardless of whether                 the      sentence          f o r
the    o f f e n s e was           ever    imposed      or whether          the sentence           was
probated         and         the defendant          was     subsequently          discharged            from
community         s u p e r v i s i o n ; and
                       (2)         a c o n v i c t i o n under     the    laws    of another           state           f o r
an    offense containing elements                           that    are     substantially          similar               t o
the    elements              o f an      offense listed           i n those       subsections           i s    a
conviction         of the offense                   listed.
          (g)      I f conduct              constituting           an    o f f e n s e under     this         section
also    constitutes                 an    o f f e n s e under     another      section of this                 code,
the    a c t o r may          be    prosecuted        under       either      section or         both
sections.
                                CODE OF C R I M I N A L    PROCEDURE

                        TITLE     1 . CODE OF C R I M I N A L     PROCEDURE

                   CHAPTER        38. EVIDENCE       I N CRIMINAL          ACTIONS


         Art.    38.46.      EVIDENCE        I N PROSECUTIONS          FOR STALKING.            (a)
In    a prosecution        f o r stalking,        each     p a r t y may o f f e r     testimony        as
to    a l l relevant      facts    and circumstances            that    would       a i dt h e t r i e r
of    fact   i ndetermining          whether     t h eactor's        conduct        would     cause     a
reasonable       person     t o experience        a fear described             by     Section
42.072 (a) (3) ( A ) ,     ( B ) , o r (C), Penal         Code,    including t h e facts
and    circumstances        surrounding        any existing          o r   previous
relationship        between       t h eactor     and t h ealleged           victim,       a    member
of    t h ealleged      victim's family          o r household,         o r an       individual
with    whom t h ea l l e g e d    victim     has a dating          relationship.
         (b)     This    article      does    n o tpermit       t h ep r e s e n t a t i o n o f
character       evidence     that     would    otherwise        be inadmissible               under
the    Texas    Rules     o f Evidence       o r other     applicable law.
                                            TEXAS RULES OF APPELLATE PROCEDURE


              4 L 3 . Precedent i n T r a n s f e r r e d Cases I n cases transferred b y the S u p r e m e C o u r t f r o m
o n e c o u r t o f appeals t o another, the c o u r t o f appeals t o w h i c h the case is transferred m u s t decide
the case i n a c c o r d a n c e w i t h t h e precedent o f the t r a n s f e r o r c o u r t u n d e r p r i n c i p l e s o f stare decisis
i f the transferee court's decision otherwise w o u l d have been inconsistent w i t h the precedent o f
t h e t r a n s f e r o r c o u r t . T h e c o u r t ' s o p i n i o n m a y state w h e t h e r t h e o u t c o m e w o u l d h a v e b e e n
different h a d the transferee c o u r t n o t been r e q u i r e d t o decide the case i n accordance w i t h the
transferor court's precedent.